Citation Nr: 0613603	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for maxillary 
sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a bladder disorder, 
to include urinary tract infections, urinary frequency, and 
incontinence.

4.  Entitlement to service connection for pelvic inflammatory 
disease.

5.  Entitlement to service connection for recurrent pelvic 
and gynecological infections.

6.  Entitlement to service connection for endometriosis.


7.  Entitlement to service connection for interstitial 
cystitis and chronic cystitis.

8.  Entitlement to service connection for a prolapsed uterus 
and vagina (claimed as pelvic organ prolapse).

9.  Entitlement to service connection for back problems, both 
on a traumatic basis and as secondary to an epidural 
injection.

10.  Entitlement to service connection for the residuals of a 
Chlamydia infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984 and from February 1985 to March 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2003, the case was remanded by the Board for 
additional evidentiary development.  The case was 
subsequently transferred to the jurisdiction of the RO in 
Indianapolis, Indiana.  The case is again before the Board 
for appellate consideration.

The issues of entitlement to service connection for maxillary 
sinusitis, asthma, a bladder disorder (to include urinary 
tract infections, urinary frequency, and incontinence), 
pelvic inflammatory disease (PID), a prolapsed uterus and 
vagina, back problems, recurrent pelvic and gynecological 
infections, and endometriosis are addressed in the Remand 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The veteran does not have any chronic residuals of a 
Chlamydia infection that can be related to her periods of 
service.

2.  The veteran does not have interstitial cystitis or 
chronic cystitis which can be related to her periods of 
service.


CONCLUSIONS OF LAW

1.  Chronic residuals of a Chlamydia infection were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303(b) (2005). 

2.  Interstitial cystitis and chronic cystitis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the veteran was advised, by virtue of a detailed 
September 2002 statement of the case (SOC) and an April 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  She 
was also sent another VCAA notice letter in April 2004.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
December 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied or remanded, no rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Chlamydia infection residuals

The veteran's service medical records (SMRs) indicate that 
she was seen on one occasion for a possible Chlamydia 
infection; however, the laboratory tests were unable to 
confirm the presence of this infection.  




The records developed since the veteran's discharge from 
service do not show any diagnosis of recurrent Chlamydia 
infections, or of any residuals related to such an infection.  
The December 2001 VA examination did not find any evidence of 
Chlamydia, and the May 2004 VA examination only noted this 
infection by history.

After a careful review of the evidence of record, the Board 
finds that service connection for chronic residuals of a 
Chlamydia infection is not warranted.  There is no indication 
in the record of a confirmed diagnosis of this infection in 
service.  Moreover, even if the veteran did suffer from such 
an infection in service, there is no indication of any 
current disability related to it.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic residuals of a Chlamydia 
infection.

B.  Interstitial and chronic cystitis

Review of the veteran's SMRs does not show any complaints of, 
or treatment for, interstitial or chronic cystitis.  

The evidence does show that the veteran had a cystocele in 
1994; however, there were no diagnoses of either interstitial 
or chronic cystitis made after service.  In addition, the VA 
examinations of January 2002 and June 2004 did not diagnose 
either condition.

Upon careful review of the evidence of record, it is found 
that entitlement to service connection for interstitial and 
chronic cystitis is not warranted.  There is no objective 
evidence that either disorder was present in service, nor is 
there any indication that they are currently present.  As a 
consequence, there is no current disability that could be 
related to any disease which was manifested in service.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for interstitial and 
chronic cystitis.

ORDER

Entitlement to service connection for the residuals of a 
Chlamydia infection is denied.

Entitlement to service connection for interstitial cystitis 
and chronic cystitis is denied.

REMAND

This case was previously remanded by the Board in November 
2003 so that appropriate VA examinations could be conducted 
and medical opinions offered as to the etiology of the 
veteran's claimed maxillary sinusitis, asthma, a bladder 
disorder (to include urinary tract infections, urinary 
frequency and incontinence), pelvic inflammatory disease 
(PID), a prolapsed uterus and vagina, back problems, 
recurrent pelvic and gynecological infections, and 
endometriosis.  VA examinations were conducted in May and 
June 2004.  However, a review of these examination reports 
discloses that the examiners did not fully comply with the 
instructions of the previous Remand, in that the requested 
opinions were not fully provided.  The Board is obligated by 
law to ensure that the RO complies with its directives.  
"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  In other words, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The veteran is hereby advisedf of the importance of reporting 
to any scheduled examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for 
appropriate examinations (e.g., gynecologic, 
urologic, pulmonary, orthopedic) to determine 
the etiology of the maxillary sinusitis, 
asthma, a bladder disorder (to include 
urinary tract infections, urinary frequency 
and incontinence), pelvic inflammatory 
disease (PID), a prolapsed uterus and vagina, 
back problems, recurrent pelvic and 
gynecological infections, and endometriosis.  
All indicated special studies and tests 
should be conducted.  The claims folder is to 
made available to the examiner(s) in 
conjunction with the examination(s).  

a.  The examiner(s) should be requested to 
provide an opinion as to the etiology of 
any diagnosed maxillary sinusitis, asthma, 
bladder disorder (to include urinary tract 
infections, urinary frequency and 
incontinence), pelvic inflammatory disease 
(PID), prolapsed uterus and vagina, back 
problems, recurrent pelvic and 
gynecological infections, and 
endometriosis.

b.  The examiners should express opinions 
as to whether it is at least as likely as 
not (i.e., at least a 50-50 degree of 
probability) that any of the diagnosed 
disorders noted above were caused by her 
military service or by any service-
connected disorders.

c.  In rendering these opinions, the 
examiners should review the following in-
service notations:  1981 (the back); 1982 
(caesarean section); 1983 (allergy testing 
and maxillary problems); 1985 (allergic 
rhinitis); and 1982 to 1985 (complaints of 
abdominal pain, dyspareunia, urinary 
frequency and urgency, pelvic pain and 
vaginal discharge, especially following 
the caesarean section complicated by 
endometritis and pelvic thrombophlebitis; 
urinary problems, particularly in June 
1983).

d.  A complete rationale for all opinions 
expressed should be provided.  As to the 
question of etiology in service or as a 
result of service-connected disability, 
the examiners should avoid language that 
is speculative in nature, such as 
"possible," "may or may not," or 
"could." 

e.  The examiners should be particularly 
requested to address the opinions 
expressed in the September 2002 written 
statement of Dr. R.A.R.

f.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After the above-requested development has 
been completed, the veteran's claims for 
service connection for maxillary sinusitis, 
asthma, a bladder disorder (to include 
urinary tract infections, urinary frequency 
and incontinence), pelvic inflammatory 
disease (PID), a prolapsed uterus and vagina, 
back problems, recurrent pelvic and 
gynecological infections, and endometriosis 
must be readjudicated.  If any of the 
decisions remain adverse to the veteran, she 
and her representative must be provided with 
an appropriate supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


